 1                                                         HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
      NORTHWEST ENVIRONMENTAL
10
      ADVOCATES, an Oregon non-profit
11    corporation,                                    NO. 20-cv-01362-MJP

12                              Plaintiff,
                                                      ORDER ON JOINT STATUS
13           v.                                       REPORT AND SCHEDULING
                                                      MOTION
14
      UNITED STATES
15    ENVIRONMENTAL PROTECTION
      AGENCY,
16
                                Defendant.
17

18          Upon consideration of the Parties’ Joint Status Report and Scheduling Motion, the Court

19   hereby GRANTS the motion. Accordingly, the Court orders the Parties to file a proposed briefing

20   schedule no later than July 14, 2021.
21

22          DATED this 6th day of July, 2021.

23

24                                           A
                                             HONORABLE MARSHA J. PECHMAN
25                                           UNITED STATES SENIOR DISTRICT JUDGE
26




     ORDER - 1
 1   Presented by:
 2   EARTHRISE LAW CENTER
 3
     By: s/ Lia Comerford
 4   Lia Comerford, WSBA No. 56447

 5   BRICKLIN & NEWMAN, LLP
 6   By: s/ Bryan Telegin
 7   Bryan Telegin, WSBA No. 46686

 8   Counsel for Plaintiff

 9   U.S. DEPARTMENT OF JUSTICE
10
     By: s/ Elisabeth H. Carter
11   Elisabeth H. Carter

12   Counsel for Defendant

13

14

15

16

17

18
19

20

21

22

23

24

25

26




     ORDER - 2
